

115 HR 4328 RH: Protecting Innocent Consumers Affected by a Shutdown Act
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 520116th CONGRESS2d SessionH. R. 4328[Report No. 116–635]IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2019Ms. Waters (for herself, Mr. Meeks, Mr. Sherman, Ms. Wexton, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Financial ServicesDecember 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on September 13, 2019A BILLTo amend the Fair Credit Reporting Act to protect certain consumers affected by a shutdown, and for other purposes.1.Short titleThis Act may be cited as the Protecting Innocent Consumers Affected by a Shutdown Act.2.DefinitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 302(b)(1) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174), is amended by adding at the end the following:(bb)Employee affected by a shutdownWith respect to a shutdown, the term employee affected by a shutdown means a consumer who—(1)is an employee of—(A)the Federal Government, and who is furloughed or excepted from a furlough during the shutdown;(B)the District of Columbia, and who is not receiving pay because of the shutdown; or(C)a Federal contractor (as defined under section 7101 of title 41, United States Code) or other business, and who has experienced a substantial reduction in pay (directly or indirectly) due to the shutdown; and(2)who—(A)is listed in the database established under section 630; or(B)has self-certified pursuant to such section.(cc)ShutdownThe term shutdown means any period in which there is more than a 24-hour lapse in appropriations as a result of a failure to enact a regular appropriations bill or continuing resolution.(dd)Covered shutdown periodThe term covered shutdown period means, with respect to a shutdown, the period beginning on the first day of the shutdown and ending on the date that is 90 days after the last day of the shutdown. .3.Exclusion for employees affected by a shutdownSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 302(b)(2) of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Public Law 115–174), is amended by adding at the end the following:(9)Any adverse item of information with respect to an action or inaction taken during a covered shutdown period by an employee affected by a shutdown..4.Amendment to summary of rights for employees affected by a shutdownSection 609(a) of the Fair Credit Reporting Act (15 U.S.C. 1681g(a)) is amended by adding at the end the following:(7)Information on the rights of an employee affected by a shutdown, including which consumers may be an employee affected by a shutdown and the process for a consumer to self-certify as an employee affected by a shutdown under section 630..5.Database and self-certification for employees affected by a shutdown(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by adding at the end the following new section:630.Database and self-certification for employees affected by a shutdown(a)Database(1)In generalWith respect to each shutdown, the consumer reporting agencies described in section 603(p) shall jointly establish a database that includes employees affected by the shutdown as reported pursuant to paragraph (2).(2)Contents of database(A)Furloughed employees and contractorsEach authority of the executive, legislative, or judicial branch of the Federal Government or District of Columbia shall provide to the consumer reporting agencies described in section 603(p) a list identifying—(i)employees of such authority that are furloughed, excepted from furlough, or not receiving pay because of a shutdown; and(ii)to the extent practicable, employees of contractors of such authority.(B)Self-certified consumersA consumer that self-certifies as an employee affected by a shutdown pursuant to subsection (b) shall be included in the database, unless the Bureau determines such consumer is not an employee affected by a shutdown.(3)Access to databaseThe consumer reporting agencies described in section 603(p) shall make the database established under this subsection available to the Bureau, other consumer reporting agencies, furnishers of information to consumer reporting agencies, and users of consumer reports. A consumer reporting agency described in section 603(x) shall periodically access the database to confirm the accuracy of information such an agency has that identifies a consumer as an employee affected by a shutdown.(b)Self-certification processA consumer shall be deemed to be an employee affected by a shutdown if such consumer self-certifies through—(1)the website established under subsection (c); or(2)a toll-free telephone number established by a consumer reporting agency.(c)WebsiteThe consumer reporting agencies described in section 603(p) shall jointly establish a website for a consumer to self-certify as an employee affected by a shutdown. Such website may not include any advertisement or other solicitation..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by adding at the end the following new item:630. Database and self-certification for employees affected by a shutdown..6.Prohibition on adverse actions against employees affected by a shutdownSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended by adding at the end the following:(h)Prohibition on adverse actions against employees affected by a shutdownIf a user of a consumer report knows that a consumer is an employee affected by a shutdown, such user may not take an adverse action based on—(1)any adverse item of information contained in such report with respect to an action or inaction taken during a covered shutdown period by the employee; or(2)information on the consumer included in the database established under section 630..7.Bureau regulations or guidanceNot later than 30 days after the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue rules or guidance, as appropriate, to carry out the requirements of this Act.December 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed